Citation Nr: 1430896	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-48 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for skin disability, to include rashes and growths. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for nail fungus, hands and feet.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for sterility and erectile dysfunction.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for recurrent hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied the above claimed benefits.  

The claim was remanded by the Board in June 2013 for additional development.  

In June 2014, the Veteran submitted a waiver of local jurisdiction in regard to a May 2014 statement submitted following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The issues of service connection for glaucoma and service connection for diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for a back disability, nail fungus of the hands and feet, sterility and erectile dysfunction, hypertension, bilateral hearing loss, and recurrent hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2014 VA examiner concluded that a current skin disability, including scalp cysts with residual scars and intermittent contact dermatitis, began during or as a result of service and service treatment records document each disability.  

2.  Although not noted upon enlistment examination, the Veteran complained of occasional headaches upon his enlistment Report of Medical History in November 1967 and complained of headaches several more times during service.  

3.  A September 2013 VA examiner found that current chronic headaches began during service as the Veteran complain of and received treatment for headaches during service beginning in 1967.  

4.  A February 2014 VA examiner concluded that, to the extent that chronic headaches existed prior to enlistment, they underwent a change in nature during service as a result of a motor vehicle accident and his scalp cysts and, as such, any pre-existing headaches disability was aggravated during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  
2.  The criteria for service connection for chronic headaches have been met.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concludes that the weight of the evidence is in favor of granting service connection for a skin disability and service connection for a chronic headaches disability.  Service treatment records document complaints of and treatment for each disability and a VA examiner has opined that each disability is connected to service.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted.  


ORDER

Service connection for a skin disability is granted.  

Service connection for chronic headaches is granted.  


REMAND

In its remand, the Board requested that the Veteran identify all outstanding records and that such records be obtained.  In response, the Veteran stated that he had received treatment at the Washington, D.C., VA Medical Center (VAMC) for all claimed conditions since January 2006.  A request for this evidence has not yet been made according to the record.  

In addition upon further review of the record, the Board notes that the Veteran provided authorization for VA to obtain records from Police Headquarters in November 2009 but a request for those records has also not yet been made.  

VA has a responsibility to obtain all relevant records of VA and private treatment.    38 U.S.C.A. § 5103A(b) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992); Massey v. Brown, 7 Vet. App. 204 (1994).  As these records are reportedly relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2013).

The Board has also determined that the VA examination and opinions obtained regarding service connection for a back disability, nail fungus of the hands and feet, sterility and erectile dysfunction, hypertension, and hemorrhoids are inadequate.  Regarding the back disability, the Board notes that an opinion regarding the etiology of currently diagnosed degenerative disc disease of the lumbar spine was not provided.  Rather, the examiner provided a negative etiology opinion regarding currently diagnosed sciatica.  Moreover, regarding sciatica, the examiner failed to address the Veteran's statements regarding the in-service incurrence of the disability and instead relied solely on the lack of evidence of back complaints during service.  

The same can be said of the etiology opinion concerning hemorrhoids.  The examiner provided a negative opinion based upon the lack of hemorrhoid-related complaints.  It's unclear whether the examiner meant a lack of complaints during service or since discharge, but either way, the opinion clearly does not consider the Veteran's reports of hemorrhoids since service.  

Regarding the nail fungus of the hands and feet, the examiner failed to provide an actual opinion specific to the nail fungus rather than the skin rashes and growths.  

Regarding sterility and erectile dysfunction, the examiner first stated that the etiology of the erectile dysfunction was diabetes and hypertension, two currently nonservice-connected disabilities (although a claim for diabetes has been referred to the AOJ herein and hypertension is currently on appeal).  Then, in the opinion section, the examiner stated that erectile dysfunction was etiologically related to service.  As a rationale, however, the examiner merely stated that it appears that the disability began during service without any further explanation.  
Regarding hypertension, the examiner stated that the disability was diagnosed during service, but then provided a negative etiology opinion.  

Finally, in its June 2013 remand, the Board requested that an examiner consider whether any claimed disability is proximately related to a service-connected disability, which at that time, included only posttraumatic stress disorder (PTSD).  An opinion regarding proximate causation was not provided for any claimed disability.  To this end, the Board also notes that the Veteran has claimed a connection between hypertension and erectile dysfunction/sterility with diabetes, which has been referred for adjudication in the first instance.  

As the Board's June 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including, but not limited to, Washington, D.C., VAMC treatment records beginning in January 2006, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide a new release authorizing VA to obtain all records of treatment with Police Headquarters, as the first authorization has expired.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.
If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current back disorder, nail fungus, hypertension, sterility/erectile dysfunction, or hemorrhoids disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities and describe the current manifestations of each disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disorder, including degenerative disc disease of the lumbar spine and sciatica, nail fungus of the hands and feet, sterility/erectile dysfunction, hypertension, and hemorrhoids disability, had onset in service or is otherwise related to a disease or injury in service, including Agent Orange exposure.

Regarding hypertension, the examiner is specifically requested to comment on the increased blood pressure readings from the November 1967 entrance examination to the August 1969 separation examination.
Regarding hemorrhoids, the examiner should specifically comment on the August 1969 separation Report of Medical History, in which a physician noted that the Veteran had hemorrhoids in 1967 that were controlled with prescription medicine.    

If the examiner finds that the disabilities are not directly related to service, the examiner should also opine as to whether it is at least as likely as not that the disabilities are caused or aggravated by a service-connected disability (which currently includes PTSD with depression and sleep disturbance, chronic headaches, and a skin disability).  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner must specifically consider the Veteran's reports.  

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  If new evidence is submitted which demonstrates a current hearing loss disability, provide the Veteran with a new VA audiology examination.  

5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


